ORDER

PER CURIAM,
Edward Lawrence, acting pro se, appeals from the trial court’s judgment denying his “Petition For Nunc Pro Tunc Order.” Appellant’s petition alleged that his conviction of a double homicide in 1984 was invalid and should be set aside, because the trial court lacked jurisdiction to proceed in the matter or to enter judgment convicting and sentencing him on the charges, in that the State’s indictment against him had incorrectly joined a count of Murder in the First Degree with a count of Capital Murder, in violation of the version of Supreme Court Rule 28.05 which was in effect at the time and which provided that no capital murder could be charged in the same indictment or information with any other offense. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion would have no prece-dential value and serve no jurisprudential purpose. We have, however, prepared a memorandum for the parties explaining the reasons for this order. Affirmed. Rule 84.16(b).